In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐2046 
BATHUSI MUSA, 
                                                            Petitioner, 

                                   v. 

LORETTA E. LYNCH, Attorney General of the United States, 
                                               Respondent. 
                      ____________________ 
                 Petition for Review of an Order of the  
                    Board of Immigration Appeals. 
                            No. A087‐244‐589 
                      ____________________ 

    ARGUED DECEMBER 15, 2015 — DECIDED FEBRUARY 19, 2016  
                  ____________________ 

     Before BAUER, POSNER, and HAMILTON, Circuit Judges. 
    HAMILTON,  Circuit  Judge.  Bathusi  Musa,  a  citizen  of  Bot‐
swana,  petitions  for  review  of  the  denial  of  her  application 
for  asylum,  withholding  of  removal,  and  protection  under 
the  Convention  Against  Torture,  all  based  on  her  fear  that 
her  family  will  force  her  to  undergo  female  genital  mutila‐
tion  (FGM)  if  she  returns.  We  grant  the  portion  of  the  peti‐
tion  requesting  withholding  of  removal.  Substantial  evi‐
dence  does  not  support  the  agency’s  conclusion  that  Musa 
2                                                                 No. 15‐2046 

likely will not be subjected to FGM. On the asylum applica‐
tion,  however,  we  lack  jurisdiction  to  review  the  agency’s 
determination that Musa’s asylum application was untimely. 
We  must  dismiss  that  portion.  We  also  deny  the  portion  of 
her  petition  seeking  relief  under  the  Convention  Against 
Torture  because  the  agency  did  not  err  by  finding  that  the 
government  in  Botswana  would  not  acquiesce  to  forced 
FGM. 
    Musa  entered  the  United  States  in  April  2008  on  a  visi‐
tor’s visa. She met a United States citizen and they married. 
Musa’s  husband  filed  an  I‐130  “alien  relative”  petition  on 
her behalf, and Musa applied at the same time to adjust her 
status to permanent resident. See 8 U.S.C. §§ 1151(b)(2)(A)(i), 
1255(a);  8  C.F.R.  §  245.2;  In  re  Hashmi,  24  I. & N.  Dec.  785, 
789–90 (BIA 2009). In June 2009, however, the Department of 
Homeland Security denied the I‐130 petition and Musa’s ap‐
plication to adjust status. The problem was that Musa’s hus‐
band was discovered not to have ended a previous marriage. 
In November 2009 Musa was placed in removal proceedings 
because her visa had expired while those  applications were 
pending. In April 2010, Musa and her husband divorced. 
    In  October  2010,  Musa  applied  for  asylum,  withholding 
of  removal,  and  protection  under  the  Convention  Against 
Torture because she feared that if she returned to Botswana 
her  family  would  force  her  to  undergo  FGM.1  Musa,  who 
belongs  to  the  Kalanga  tribe,  said  that  her  mother  and 
                                                 
     1 FGM is defined by the World Health Organization as a collection of 

“procedures  that  involve  partial  or  total  removal  of  the  external  female 
genitalia,  or  other  injury  to  the  female  genital  organs  for  non‐medical 
reasons.”  See  Female  Genital  Mutilation,  World  Health  Organization, 
http://www.who.int/mediacentre/factsheets/fs241/en/. 
No. 15‐2046                                                       3 

grandmother hold strict traditional beliefs and think that if a 
woman  does  not  undergo  FGM  her  entire  family  will  be 
cursed.  Musa’s  grandmother  is,  in  Musa’s  words,  a  “medi‐
cine  woman”  and  has  performed  FGM  on  other  women  in 
the past. 
   When  she  lived  in  Botswana,  Musa  said,  her  family  on 
two  occasions  tried  unsuccessfully  to  force  her  to  undergo 
the mutilation. On the first attempt, when she was 16, Musa 
was kidnapped by a group of women and brought to a place 
where  other  girls  were  undergoing  FGM.  She  managed  to 
escape  through  a  bathroom  window  before  the  procedure 
could  be  carried  out,  and  then—suspecting  that  her  family 
had  instigated  the  events—hid  at  a  friend’s  house.  Musa’s 
mother  eventually  acknowledged  the  family’s  involvement 
and promised not to force her to undergo the procedure, at 
which point Musa returned home. 
    The second attempt came a year later. Musa said she was 
attacked by several men who dragged her into some bushes 
and attempted to “circumcise” her. They told Musa that her 
mother  had  sent  them.  Musa  was  able  to  break  away,  but 
she sustained bruises all over her body. Musa did not report 
the incident to the police, she said, because everyone accept‐
ed  that  FGM  was  practiced  and  she  believed  the  police 
would  not  take  her  accusation  seriously.  She  also  testified 
that  she  had  two  friends  who  had  died  from  undergoing 
FGM in Botswana in 2004. Musa continued to live with her 
parents until later in 2004 or 2005 and then moved to another 
city in Botswana. Her parents were able to contact her over 
the phone, but Musa did not disclose her address. 
   More  recently,  since  leaving  Botswana,  Musa  said  that 
her  parents  had  found  her  a  significantly  older  marriage 
4                                                        No. 15‐2046 

partner (he is 75, Musa is now 30), who could help the fami‐
ly  financially.  To  marry  the  older  man,  Musa  says,  she 
would have to undergo FGM. Her father, who used to resist 
having  the  procedure  performed  on  her,  wants  her  to  go 
through with the marriage because he needs money from the 
suitor  to  help  his  struggling  business.  Musa  is  afraid  to  re‐
turn  to  Botswana  because  she  does  not  want  to  undergo 
FGM or marry this man. 
    Further testimony about FGM in Botswana was present‐
ed  by  one  of  Musa’s  friends  from  Botswana,  Gaomongwe 
Selawe said that FGM was practiced in Botswana as an initi‐
ation  ritual  for  girls.  She  said  that  she  had  heard  that  FGM 
was  practiced  by  some  members  of  the  Kalanga  tribe.  And 
she  had  friends  who  had  undergone  the  procedure  in  Bot‐
swana. Selawe said that many women do not talk about be‐
ing forced to undergo FGM because it is a private ritual. 
    The record before the immigration  judge contained doc‐
umentary  evidence  showing  that  FGM  is  not  prevalent  in 
Botswana.  The  2011  State  Department  Country  Report  in 
Human  Rights  Practices  for  Botswana  stated:  “There  were 
no  known  cases  of  physically  harmful  traditional  practices, 
such  as  female  genital  mutilation.”  According  to  UNICEF, 
FGM  is  “not  widely  practiced”  in  Botswana,  though  its  re‐
port in 2005 nevertheless counted 3 million girls in Africa at 
risk of FGM each year. Finally, Musa attached a letter writ‐
ten  by  her  mother  imploring  her  to  return  to  Botswana  to 
marry the older man the family had found for her. 
   The  immigration  judge  denied  Musa’s  application  for 
asylum,  withholding  of  removal,  and  Convention  Against 
Torture  relief.  Musa  was  not  eligible  for  asylum,  the  judge 
found, because she had not filed a timely application within 
No. 15‐2046                                                           5 

one  year  of  her  arrival  in  the  United  States.  The  judge  also 
found that neither her marriage to nor divorce from her hus‐
band was a changed circumstance justifying her delay. And 
even if the denial of her application for adjustment of status 
in  June  2009  was  a  changed  circumstance,  the  judge  found, 
Musa  waited  an  unreasonably  long  time  from  that  date—
more than a year—to file for asylum. 
    The  judge  denied  Musa’s  request  for  withholding  of  re‐
moval because he determined there was not a clear probabil‐
ity that if she returned to Botswana she would be subjected 
to FGM. The judge believed Musa’s testimony that her fami‐
ly  practices  FGM  and  on  two  occasions  had  attempted  to 
subject her to it forcibly. The judge concluded, however, that 
those  incidents  did  not  amount  to  past  persecution  because 
Musa had not actually undergone the procedure. The judge 
also believed Musa’s testimony  that  she  feared  returning to 
Botswana,  but  he  did  not  regard  her  fear  as  reasonable  be‐
cause there was no evidence in the record showing that FGM 
was practiced at all, let alone practiced widely in Botswana. 
The judge noted Musa’s admission that her desire to avoid a 
marriage to a much older man was the principal reason she 
did not want to return to Botswana, not her fear of FGM. 
   Finally, the immigration judge denied Musa’s request for 
protection  under  the  Convention  Against  Torture  because 
she  had  not  presented  any  evidence  showing  that  the  gov‐
ernment in Botswana would torture her or acquiesce to tor‐
ture by anyone else. 
   The  Board  of  Immigration  Appeals  affirmed  the  immi‐
gration judge’s decision. The Board agreed with the judge’s 
conclusion that Musa’s asylum application was untimely be‐
cause  her  marriage  and  divorce  were  neither  changed  nor 
6                                                       No. 15‐2046 

extraordinary circumstances and she did not file the applica‐
tion  in  a  reasonable  amount  of  time  after  the  denial  of  her 
petition  for  adjustment  of  status.  The  Board  then  explained 
that it agreed with the judge’s denial of Musa’s withholding 
and Convention Against Torture claims because she “has not 
been  able  to  provide  objective  evidence  of  country  condi‐
tions in Botswana that corroborates her stated fear of FGM.” 
The Board agreed with the judge that Musa’s testimony was 
credible,  but  it  supplemented  the  judge’s  reasoning  by  pro‐
posing  that  Musa  could  relocate  to  a  different  part  of  the 
country:  “in  view  of  the  paucity  of  FGM  occurring  in  Bot‐
swana, and especially in view of the fact that the respondent 
need  not  return  specifically  to  her  hometown,  we  cannot 
conclude  that  the  Immigration  Judge  clearly  erred  in  con‐
cluding  that  the  respondent  did  not  show  that  …  persecu‐
tion or torture—such as FGM—is likely to occur.” 
    Musa  leads  off  her  petition  for  judicial  review  with  a 
weak  challenge  to  the  agency’s  determination  that  she  did 
not show changed circumstances materially affecting her el‐
igibility  for  asylum.  See 8 U.S.C.  § 1158(a)(2)(D);  8  C.F.R.  § 
1208.4(a)(4),  (5).  She  recognizes  that  we  lack  jurisdiction  to 
review such a determination absent a related legal or consti‐
tutional  argument,  see  8  U.S.C.  §§ 1158(a)(3),  1252(a)(2)(D); 
Almutairi v. Holder, 722 F.3d 996, 1002 (7th Cir. 2013); Restrepo 
v. Holder, 610 F.3d 962, 964–65 (7th Cir. 2010), so she tries to 
frame her disagreement with the agency as a legal issue. She 
disagrees  with  the  Board’s  conclusions  that  her  marriage 
and divorce did not constitute changed or extraordinary cir‐
cumstances,  and  that  it  was  unreasonable  for  her  to  have 
waited more than a year to apply for asylum after the denial 
of her application for adjustment of status. 
No. 15‐2046                                                           7 

    Those disagreements do not raise a justiciable legal ques‐
tion challenging the basis of the agency’s determination. She 
disputes only the application of the law to her circumstance, 
not  the  governing  legal  rules.  We  thus  lack  jurisdiction  to 
review the denial of her asylum application. See Restrepo, 610 
F.3d  at  964–65;  Viracacha  v.  Mukasey,  518  F.3d  511,  515–16 
(7th Cir. 2008). 
    Musa  next  argues  that  substantial  evidence  does  not 
support  the  denial  of  her  application  for  withholding  of  re‐
moval because the judge wrongly disregarded her testimony 
about her family’s FGM practice—testimony that he explicit‐
ly credited. We agree. The fact that FGM is not widespread 
in  Botswana  as  a  whole  does  not  contradict  her  statements 
about her family’s practice. 
    We have held consistently that FGM is a form of persecu‐
tion. See Balogun v. Ashcroft, 374 F.3d 492, 499 (7th Cir. 2004); 
Olowo  v.  Ashcroft,  368  F.3d  692,  702–03  (7th  Cir.  2004); 
see also  In  re  Kasinga,  21  I. & N.  Dec.  357,  358  (BIA  1996). 
Still,  Musa  bears  a  high  burden  to  establish  eligibility  for 
withholding  of  removal:  she  must  show  a  clear  probability 
of  persecution  if  removed  to  Botswana.  See  Borovsky  v. 
Holder, 612 F.3d 917, 921 (7th Cir. 2010); Guardia v. Mukasey, 
526  F.3d  968,  971  (7th  Cir.  2008);  8  C.F.R.  § 1208.16(b)(2).  A 
clear probability means it appears more likely than not that 
she  will  suffer  persecution  if  removed.  Bitsin  v.  Holder,  719 
F.3d 619, 628 (7th Cir. 2013); see Zheng v. Gonzales, 409 F.3d 
804, 809 (7th Cir. 2005); 8 C.F.R. § 1208.16(b)(2). 
   The  immigration  judge  here  erred  by  placing  too  much 
weight  on  the  absence  of  background  evidence  confirming 
prior  cases  of  FGM  in  Botswana  at  large.  The  absence  of 
documented  cases  of  FGM  in  that  country  does  not  contra‐
8                                                      No. 15‐2046 

dict  Musa’s  testimony—testimony  that  the  judge  explicitly 
credited—that  her  family  practiced  FGM.  The  judge  found 
that  Musa  testified  credibly  that  her  family  practiced  FGM, 
that they had twice attempted to force her to undergo it, and 
that  her  family—including  her  father,  who  once  opposed 
subjecting her to the practice—now wants her to enter into a 
marriage conditioned upon her undergoing it. 
   Whether FGM is widely practiced in Botswana or not has 
no bearing on whether Musa’s own family is likely to subject 
her  to  it.  The  judge  credited  Musa’s  testimony  about  her 
family’s  FGM  practice.  He  erred  by  failing  to  acknowledge 
the  likelihood  that  she  will  be  subjected  to  FGM  upon  re‐
turning  to  Botswana  and  acceding  to  the  marriage.  Musa’s 
credible  testimony  is  sufficient  to  sustain  her  burden  of 
proof. Neither the judge nor the Board denied Musa’s claim 
based  on  a  lack  of  corroboration  under  the  Real  ID  Act,  8 
U.S.C.  § 1158(b)(1)(B)(ii).  (Under  that  act,  an  immigration 
judge  may  require  an  applicant  who  testifies  credibly  to 
provide  reliable  corroborating  evidence  as  well.  See Tian  v. 
Holder, 745 F.3d 822, 828 (7th Cir. 2014).) 
    The  judge  also  erred  by  characterizing  Musa’s  principal 
motivation for seeking withholding of removal as her fear of  
marrying a  much  older man rather than fear of FGM. Once 
the judge accepts an applicant’s testimony about fear of per‐
secution as genuine, the existence of other fears does not un‐
dermine  her  claim.  See Mohideen  v.  Gonzales,  416  F.3d  567, 
570 (7th Cir. 2005) (“an individual may qualify for asylum if 
his or her persecutors have more than one motive as long as 
one  of  the  motives  is  specified  in  the  Immigration  and  Na‐
tionality Act”). 
No. 15‐2046                                                           9 

    The Board’s conclusion that Musa could safely relocate to 
another  part  of  the  country  is  also  problematic.  The  immi‐
gration judge did not  address  whether  Musa could relocate 
to a different part of Botswana to avoid her family’s pressure 
to  undergo  FGM,  or  whether  she  could  reasonably  be  ex‐
pected to  do  so.  See 8 C.F.R. § 1208.16(b)(2). The  possibility 
of  relocation,  for  that  matter,  was  not  even  argued  by  the 
government before the Board. 
    As an initial matter, it is not clear that the Board has the 
authority  to  make  a  finding  in  the  first  instance  that  Musa 
could relocate. See 8 C.F.R. § 1003.1(d)(3)(i) (“The Board will 
not engage in de novo review of findings of fact determined 
by an immigration judge. Facts determined by the immigra‐
tion  judge  …  shall  be  reviewed  only  to  determine  whether 
the  findings  of  the  immigration  judge  are  clearly  errone‐
ous.”).  Even  if  the  Board  were  permitted  to  determine  the 
relocation  issue  in  the  first  instance,  its  cursory  declaration 
about  the  feasibility  of  relocation  gave  no  rationale.  The 
Board  did  not  address  whether  Musa’s  ability  to  relocate 
safely  might  be  compromised  in  light  of  her  testimony  that 
she now faces greater danger because of her family’s marital 
arrangements  and  her  father’s  apparent  change  of  heart  re‐
garding  his  prior  opposition  to  her  undergoing  FGM.  “‘[I]t 
seems  possible  …  that  the  agency  might  be  compelled  to 
reach  the  opposite  conclusion  depending  how  it  evaluates 
the  record  after  remand.’”  Kone  v.  Holder,  620  F.3d  760,  764 
(7th Cir. 2010), quoting Gomes v. Gonzalez, 473 F.3d 746, 752 
(7th Cir. 2007). 
   We add that the agency has waived any argument about 
denying withholding based on Musa’s failure to provide ev‐
idence  of  government  involvement  or  acquiescence  in  the 
10                                                       No. 15‐2046 

practice of FGM in Botswana. Neither the immigration judge 
nor the Board relied on that ground as a basis to deny with‐
holding. See SEC v. Chenery, 318 U.S. 80, 87–88 (1943); Sarhan 
v. Holder, 658 F.3d 649, 661 (7th Cir. 2011); Moab v. Gonzales, 
500 F.3d 656, 659 (7th Cir. 2007). 
     Although  we  vacate  and  remand  the  decision  regarding 
withholding of removal, we agree with the Board that Musa 
is  not  entitled  to  relief  under  the  Convention  Against  Tor‐
ture. The implementing regulations define torture as “severe 
pain  or  suffering  …  inflicted  by  or  at  the  instigation  of  or 
with  the  consent  or  acquiescence  of  a  public  official.” 
8 C.F.R.  § 208.18.  Female  genital  mutilation  is  torture,  of 
course. But the judge did not err by finding that Musa failed 
to show that torture is likely to be carried out by or with the 
acquiescence  of  the  government  in  Botswana.  See Khan  v. 
Holder, 766 F.3d 689, 698 (7th Cir. 2014); Ishitiaq v. Holder, 578 
F.3d  712,  718  n.3  (7th  Cir.  2009);  8 C.F.R.  §§ 1208.16(c)(2), 
1208.18(a)(1).  The  judge  justifiably  discounted  Selawe’s  tes‐
timony  and  was  unswayed  by  Musa’s,  and  Musa  has  not 
pointed  to  evidence  in  the  record  to  substantiate  her  testi‐
mony that the government would have permitted her family 
to subject her to FGM even if she had reported their attempts 
in 2002 and 2003. 
    Accordingly, the portion of the petition relating to Musa’s 
request for asylum is DISMISSED, the portion of the petition 
relating  to  withholding  of  removal  is  GRANTED,  and  the 
portion of the petition relating to protection under the Con‐
vention Against Torture is DENIED. The case is remanded to 
the Board of Immigration Appeals.